Citation Nr: 1219337	
Decision Date: 06/01/12    Archive Date: 06/13/12	

DOCKET NO.  05-14 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California


THE ISSUE

Entitlement to service connection for a chronic acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD) and depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from September 1970 to June 1972.  He also had brief periods of active duty for training in 1969, 1970, and 1973.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from a July 2003 rating decision of the VARO in San Diego, California, which, in pertinent part, denied service connection for an organic mental disorder claimed as PTSD.  

The Veteran provided testimony before a decision review officer at a hearing in December 2004 and before the undersigned Acting Veterans Law Judge at a June 2007 video conference hearing.  Transcripts of the hearing proceedings are of record and have been reviewed.  

The case was previously before the Board in August 2007, March 2010, and February 2011, at which times it was remanded for further development.  

The appeal is once again REMANDED to the RO by way of the Appeals Management Center in Washington, D.C.  VA will notify the Veteran should further action on his part be required.  


REMAND

In his report of medical history made in conjunction with the enlistment examination in the Navy Reserves in August 1969, the Veteran indicated he either currently had or had had nervous trouble of some sort.  He stated he had seen a physician for what he reported as "general nervousness (minor)..."  He added that he had experienced some anxiety on beginning college.  He also reported having a nervous stomach.  He further reported having had some insomnia the last semester in college because of financial concerns and the academic load.  However, clinical evaluation at that time revealed normal psychiatric status.  Examination in September 1970 again revealed normal psychiatric status.  The Veteran was discharged from service in June 1972 with a notation of a history of headaches.  Clinical evaluation at that time revealed normal psychiatric status.  

In the years following service the Veteran has been accorded varying psychiatric diagnoses.  Most recently, he was accorded a comprehensive psychiatric examination by a VA psychologist in April 2011.  He was given Axis I diagnoses of dysthymia and anxiety disorder, not otherwise specified.  He was given an Axis II diagnosis of cluster A personality traits.  The examiner opined that it was less likely as not that these were caused by or a result of an incident in service when he had an altercation with a superior officer.  At the time of the evaluation, the Veteran told the examiner that prior to the altercation, he had had a similarly angry and emotionally devastating exchange with his father at the age of 18.  The examiner opined the Veteran attempted to stand up to his father at the age of 18 before service, and experienced the same "sense of emotional exhaustion and utter defeat he later experienced with the lieutenant commander in service."  The examiner added that it would therefore appear that the incident with the officer in service was not the first such altercation with a male authority figure in the Veteran's life.  He believed it was also likely that the intensity of the Veteran's reaction to the officer was "precipitated and influenced by the initial negative relationship with a male authority figure, in the form of his father."  The examiner concluded by indicating that given the experiences and conditions, it was considered by him "to be less likely as not that his [the Veteran] mental health difficulties over the years can be attributed to the Veteran's service, since it appears they had their origins prior to military service."  Unfortunately, the examiner did not address the question as to whether the currently diagnosed dysthymia and/or anxiety disorder was (were) aggravated (that is, permanently worsened beyond normal progression) by the reported incident involving the officer in service.  Clarification in this area is required.  


Accordingly, the case is REMANDED for the following actions:  

1.  The Veteran should be contacted and asked to provide more information with regard to the incident involving the lieutenant commander during service.  He should be asked to provide statements that might corroborate the reported incident from service comrades, family members, or others.  

2.  The physician who conducted the April 2011 examination of the Veteran at the North Dallas VA Medical Care Facility should be contacted and asked to once again review the entire claims file and opine as to whether any preexisting psychiatric disability was aggravated by the Veteran's military service.  The Board notes that aggravation means a permanent increase in the severity of the underlying disability beyond its natural progression.  The examiner should state whether it is at least as likely as not that any current psychiatric disability was aggravated beyond natural progression by the Veteran's experiences while on active service.  The complete rationale for any opinion expressed should be provided.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

If the physician is not available, the Veteran should be accorded an examination by an examiner with sufficient expertise to determine the etiology of his current psychiatric disability, to include whether it was aggravated by his military experiences if it is found to have preexisted service.  The examiner should conduct all appropriate tests and studies and his or her clinical findings should be reported in detail.  Based upon the examination results and review of the Veteran's pertinent medical history, that examiner should provide an opinion as to whether it is at least as likely as not (better than a 50 percent probability) that any current psychiatric disability is related to the Veteran's active service, to include whether it was aggravated by the Veteran's military service experiences.  The physician must explain the rationale for any opinion expressed.  The Veteran's statements as to his experiences prior to service and during service should be considered by the examiner.  He or she should then explain the rationale for any opinion expressed.  If unable to express an opinion without resort to speculation, he or she should provide reasons why.  

3.  Then, the RO/AMC should readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be accorded an opportunity for response.  Then, if otherwise indicated, the matter should be returned to the Board for appellate consideration.  

By this REMAND, The Board intimates no opinion as to any final outcome warranted.  The Veteran is hereby advised that failure to report for any scheduled examination, without good cause, or to provide more pertinent information with regard to his experiences prior to entering service may well result in a denial of his claim.  38 C.F.R. § 3.655 (2011).  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



	                  _________________________________________________
	K. R. FLETCHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



